                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                           )               Filed Under Seal

                                                           No.     2:19-00013
         V.                                        )
                                                                   Magistrate Judge Newbern

GEORGIANNA A.M. GIAMPIETRO                         )

                                     MOTION FOR DETENTION

         Pursuant to Title 18, United States Code, Section 3142, the United States moves to have the

defendant detained pending proceedings in this matter on the basis that no condition or combination of

conditions will reasonably assure the appearance of the defendant as required and the safety of any other

person and the community.

        The government submits that a hearing is authorized in this matter pursuant to Section

3142(f)(1)(A), because the defendant is charged with an offense listed in section 2332b(g)(5)(B), which

carries a maximum sentence of ten years or more. The government further submits, pursuant to Section

3142(e)(3)(C) and, a rebuttable presumption exists that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the community because the

defendant is charged in the indictment with an offense listed in Section 2332b(g)(5)(B), namely attempting

to provide material support to a foreign terrorist organization, in violation of Title 18, United States Code,

Sections 2339B(a)(1) and 2.

        In further support of the motion, the government submits that the investigation of this

defendant and others has been extensive and has resulted in the return of a serious felony offense

by the Grand Jury. That investigation has revealed, in part, previous communications by the

defendant evincing a desire to travel overseas for the purpose of aiding foreign fighters, the

promotion of violence online, and efforts to conceal her online activities from law enforcement.




    Case 2:19-cr-00013 Document 9 Filed 08/16/19 Page 1 of 2 PageID #: 13
       The Government moves for a continuance of three days in order to prepare for the detention

hearing.

                                                   Respectfully submitted,

                                                   DONALD Q. COCHRAN
                                                   United States Attorney
                                                   Middle District of Tennessee

                                                   s/Philip H. Weliby
                                                   PHILIP H. WEBBY
                                                   BENSCHRADER
                                                   Assistant United States Attorneys
                                                   110 9th Avenue South, Suite A-961
                                                   Nashville, TN 37203-3870
                                                   Phone: (615) 736-5151




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019,1 have forwarded a copy of the foregoing motion,
via hand delivery, to Peter Strianse, Esq., counsel for the defendant.

                                                   s/Philip H. Wehby
                                                   PHILIP H. WEBBY
                                                   Assistant United States Attorney




   Case 2:19-cr-00013 Document 9 Filed 08/16/19 Page 2 of 2 PageID #: 14
